Title: To Benjamin Franklin from Mary Bache, 5 February 1772
From: Bache, Mary
To: Franklin, Benjamin


[Dear] Brother
Preston Feby: 5 1772
I receiv’d your kind, and agreeable preasant, which gave us all great pleasure it is so like the original. You cannot imagine with what pleasure we look at it, as we can perceive in it, the likeness of my Son, as well as your Self. My daughter Marther told Mr. Atherton that Doctor Franklin was come, the Next Morning he came down, and ask’t wather the Doctor was up, and when you was produced, it made us all very Merry. You are sume times in the dineinroom, and other times in the parlor, ware we vew it with pleasure.
I think it is now time, to return my hearty thanks for it, and the oysters, you was so kind to send, they was very good and acceptable to us all.
My Daughters Joyn with me in kind love and best respects to you, my Son, and good Mrs. Stevenson. [Torn] and Mr. Atherton, desiers to be kindly [remembered?] to you from Dear Brother Your affectionate Sister and humble Servant:
Mary Bache
 
Addressed: To / Benjamen Franklin Esq: / Craven Street / Strand / London
Endorsed: From Mrs Bache, Preston
